DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words and the sheet presenting the abstract should not contain other parts of the applications, such as the title. See MPEP § 608.01(b).
The limitation “the second repeat unit has the structure of formula (I)” should be corrected to read “the second repeat unit is derived from the polymerization of a structure of formula (I)” (see par.0031 of the specification).
Correction is required.  
The disclosure is objected to because of the following informalities: 
In par.0005 and par.0040 the limitation “the second repeat unit has the structure should be corrected to read “the second repeat unit is derived from the polymerization of a structure (see par.0031 of the specification).
In par.0038, the limitation “Examples of the second repeat unit” should be corrected to read “Examples of monomers for forming the second repeat unit”.
In par.0045, the limitation “group has having a structure represented by formula (4)” should be corrected to read “group is derived from a monomer represented by formula (4)”.
In par.0046, the limitation “group has the structure represented by formula (5a)” should be corrected to read “group is derived from a monomer represented by formula (5a)”.
In par.0051, the limitation “repeat units” should be corrected to read “monomers”.
In par.0052, the limitation “unit having the structure of formula (7)” should be corrected to read “unit derived from a monomer represented by formula (7)”.
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, the limitation “the second repeat unit has the structure of formula (1)” should be corrected to read “the second repeat unit is derived from a monomer of formula (1)” (see par.0031 of the specification).
In claim 2, the limitation “has the structure of formula (4)” should be corrected to read “is derived from a monomer of formula (4)”.
In claim 3, the limitation “the first repeat unit is” should be corrected to read “the first repeating unit is derived from”.
In claim 6, the limitation “the second repeating unit having the structure of formula (1) is selected from“ should be corrected to read “the monomer of formula (1) is selected from”.
In claim 7, the limitation “the second repeat unit is” should be corrected to read “the second repeat unit is derived from a monomer of formula”.
Claims 4, 5, and 8-10 are objected to as being dependent on the objected claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogawa et al. (WO 2019/167725, with machine translation provided by the applicant).
With regard to claim 1, Ogawa et al. teach the polymers P-12 and P-26 (Table 1 in par.0256).
The polymer P-12 comprises repeating units of formulas MA-9, MB-6, and MB-5:

    PNG
    media_image1.png
    132
    97
    media_image1.png
    Greyscale
,
    PNG
    media_image2.png
    151
    89
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    208
    121
    media_image3.png
    Greyscale
(Table 1 in par.0256 and par.0244-0245).
The polymer P-26 which comprises repeating units of formulas MA-9, MB-1, and MC-4:

    PNG
    media_image1.png
    132
    97
    media_image1.png
    Greyscale
, 
    PNG
    media_image4.png
    173
    107
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    183
    118
    media_image5.png
    Greyscale
 ((Table 1 in par.0256 and par.0244-0245).
The repeating unit MA-9 is a second repeat unit derived from a monomer of formula (1) in claim 1, wherein R1-R5 are hydrogen atoms, Y is a carbonyl group, and n=2.
Ogawa et al. further teach that the acid decomposable groups my be derived from a carboxy group or a fluorinated alcoholic group (par.0058, par.0060), and may be represeted by the formulas -C(R36)(R37)(R38) and -C(R01)(R02)(OR39) (par.0061-0062).
Therefore, the repeating units MB-1, MB-6, and MB-5 are first repeating units comprising an acid labile group in claim 1.
The polymers P-12 and P-26 of Ogawa et al. anticipate the polymer in claim 1 of the instant application.
With regard to claim 2, the repeating unit MB-6 of the polymer P-12 and the repeating unit MB-1 of the polymer P-26 of Ogawa et al. are derived from a monomer of formula (4), wherein R6 is an alkyl group with 1 carbon atom and L comprises a carbonyl group.
The repeating unit MB-5 of the polymer P-12 of Ogawa et al. is derived from a monomer of formula (4), wherein R6 is a hydrogen atom and L comprises an aromatic group.
With regard to claim 3, the repeating unit MB-6 of the polymer P-12 and the repeating unit MB-1 of the polymer P-26 of Ogawa et al. are derived from methacrylate monomers. The repeating unit MB-5 of Ogawa et al. is derived from a vinyl aromatic monomer.
With regard to claim 4, the repeating unit MB-6 of the polymer P-12 and the repeating unit MB-1 of the polymer P-26 of Ogawa et al. comprise tertiary alkyl esters.
With regard to claim 5, the repeating unit MB-5 of the polymer P-12 of Ogawa et al. comprises an acetal group.
With regard to claim 8, the repeating unit MC-4 of the polymer P-26 of Ogawa et al. comprises a lactone group.
With regard to claim 9, Ogawa et al. teach the resist composition R12 comprising the polymer P-12, a photoacid generator, and a mixture of solvents (Table in par.0268).
The resist composition R37 comprises the polymer P-26, a photoacid generator, and a mixture of solvents (Table in par.0268).
With regard to claim 10, Ogawa et al. teach a process comprising the steps of: applying the resist composition onto a silicon wafer and drying to form a resist film, patternwise-exposing the resist film, and developing the exposed film to form a pattern (par.0270).

Claims 1-3, 5, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nihashi et al. (WO 2019/187881, with attached machine translation)
With regard to claim 1, Nihashi et al. teach the polymer P-1 comprising repeating units derived from the monomers of formulas M-3, M-35, and M-50:

    PNG
    media_image6.png
    113
    100
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    88
    76
    media_image7.png
    Greyscale
, and 
    PNG
    media_image8.png
    118
    139
    media_image8.png
    Greyscale
 (par.0240-0241 and Table 4 in par.0247).
The repeating unit derived from the monomer M-50 is a repeating unit with an acid decomposable group (par.0018-0019), equivalent to the first repeating unit in claim 1.
A repeating unit derived from the monomer M-35 is a second repeat unit derived from a monomer of formula (1) in claim 1, wherein R1-R5 are hydrogen atoms, n=2 and Y is a carbonyl group.
Therefore, the polymer P-1 of Nihashi et al. anticipates the polymer in claim 1.
With regard to claim 2, the repeating unit derived from the monomer M-50 is a first repeating unit derived from a monomer of formula (4), wherein R6 is an alkyl group with 1 carbon atom and L comprises a carbonyl group.
With regard to claim 3, the repeating unit derived from the monomer M-50 is a first repeating unit derived from a methacrylate monomer.
With regard to claim 5, the repeating unit derived from the monomer M-50 is a first repeating unit having an acetal group.
With regard to claim 6, the repeating unit derived from the monomer M-35 meets the claim limitations.
With regard to claim 9, Nihashi et al. teach a resist composition comprising a polymer, a photoacid generator, and a solvent (par.0271-0272).
With regard to claim 10, NIhashi et al. teach a process comprising the steps of: applying the resist composition onto a silicon wafer and drying to form a resist film, exposing the resist film through a mask, and developing the exposed film to form a pattern (par.0274).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Namai et al. (WO 2014/017144, with attached machine translation)
With regard to claim 1, Namai et al. teach a polymer (A) comprising a structural unit (I) and a structural unit (II) which may be a structural unit of formula (2-3):

    PNG
    media_image9.png
    123
    147
    media_image9.png
    Greyscale
and 
    PNG
    media_image10.png
    160
    135
    media_image10.png
    Greyscale
(abstract, par.0009).
In the structural unit (I), R1 may be a hydrogen atom or methyl group and R2 is a monovalent acid dissociable group (par.0009). Therefore, the structural unit (I) is a first repeat unit containing an acid labile group in claim 1.
Namai et al. further teach that the structural unit of formula (2-3) may be represented by the formulas:

    PNG
    media_image11.png
    265
    454
    media_image11.png
    Greyscale
 (par.0123-0124), wherein R14 is preferably a hydrogen atom (par.0117 and par.0125).
A structural unit of formula (2-3-2) of Namai et al. is a second repeat unit derived from a monomer of formula (1) in claim 1, wherein R1, R2, R4, and R5 are hydrogen atoms, R3 is an unsubstituted C1 alkyl group, Y is a carbonyl group, and n=1.
A structural unit of formula (2-3-3) of Namai et al. is a second repeat unit derived from a monomer of formula (1) in claim 1, wherein R1-R5 are hydrogen atoms, Y is a carbonyl group, and n=1.
A structural unit of formula (2-3-2) of Namai et al. is a second repeat unit derived from a monomer of formula (1) in claim 1, wherein R1, R2, R4, and R5 are hydrogen atoms, R3 is an unsubstituted C6 cycloalkyl group, Y is a carbonyl group, and n=1.
Namai et al. do not specifically teach the polymer in claim 1.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the polymer in claim 1, because Namai et al. teach that the polymer (A) may comprise structural units of formulas (I) and structural units (II) of formula (2-3), and provide examples of structural units of formula (2-3).
Therefore, the polymer of claim 1 is obvious over the polymer (A) of Namai et al.
With regard to claim 2, the structural unit (I) of Namai et al. meets the limitations for a first unit derived from a monomer of formula (4), wherein R6 is a hydrogen or alkyl group with 1 carbon atom and L comprises a carbonyl group.
With regard to claim 3, the structural unit (I) wherein R1 is a hydrogen atom or methyl group is derived from a (meth)acrylate monomer. The examples of structural unit (I) in par.0056 are (meth)acrylate monomers.
With regard to claim 4, the structural units (I) in par.0044 of Namai et al. comprise tertiary alkyl ester groups.
With regard to claim 6, a repeating unit (II) of formula (2-3-3):

    PNG
    media_image12.png
    228
    146
    media_image12.png
    Greyscale
wherein R14 is a preferably a hydrogen atom of Namai et al. (par.0117, par.0124-0125) is a second repeat unit derived from the monomer of formula: 
    PNG
    media_image13.png
    97
    71
    media_image13.png
    Greyscale
.
With regard to claim 7, Namai et al. do not teach a second repeating unit of formula (II) derived from a monomer of formula: 
    PNG
    media_image14.png
    88
    87
    media_image14.png
    Greyscale

However, Namai et al. teach that the structural unit of formula (2-3) is represented by the formula:
    PNG
    media_image15.png
    167
    283
    media_image15.png
    Greyscale
, wherein R14 is preferably a hydrogen atom, R15-R18 may be hydrogen atoms, R19 may be a -NRb-, Rb may be an alkyl group with 1 to 5 carbon atoms, n1 and n2 are integers between 0 and 2 (par.0115-0118).
The examples of alkyl groups with 1 to 5 carbon atoms include an ethyl group (par.0097, par.0101, par.0118).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the claimed second repeat unit, because Namai et al. teach a structural unit of formula (2-3) and provides examples for the substituents R14-R19 and coefficients n1 and n2.
A structural unit of formula (2-3) wherein R14 is a hydrogen atom, R19 is -NRb-, Rb is an ethyl group, R15 and R16 are hydrogen atoms, n1=1, and n2=0 is a second repeating unit of formula (II) derived from a monomer of formula: 
    PNG
    media_image14.png
    88
    87
    media_image14.png
    Greyscale

With regard to claim 8, Namai et al. teach that the polymer (A) may comprise other structural units, such as a structural unit including a lactone group or a sultone group (par.0133-0134).
With regard to claim 9, Namai et al. teach a photoresist composition comprising the polymer (A)(abstract). The photoresist composition further comprises a photoacid generator (par.0143), and a solvent (par.0204).
With regard to claim 10, Namai et al. teach a process comprising the steps of: forming a resist film comprising the photoresist composition, exposing the resist film, and developing the exposed resist film (see “Scope of the Claims” in par.0255).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722